


Exhibit 10(p)

CBS EXCESS 401(k) PLAN
FOR DESIGNATED SENIOR EXECUTIVES
(Amended and Restated as of December 31, 2005)

Section 1.    Establishment and Purpose of the Plan.

                1.1    Establishment.    The Viacom Excess 401(k) Plan for
Designated Senior Executives was adopted as of August 28, 2002 as an unfunded
plan of voluntarily deferred compensation for the benefit of Participants. As of
December 31, 2005, it is hereby renamed the CBS Excess 401(k) Plan for
Designated Senior Executives. Participation in this Plan is limited to employees
of an Employer who are identified by the Company as executive officers and
directors for purposes of Section 16 of the Securities Exchange Act of 1934
("Reporting Employees") and any employee of an Employer who is eligible to
participate in the CBS Excess 401(k) Plan and whose securities may be
attributable to a Reporting Employee for purposes of Section 16 of the
Securities Exchange Act of 1934. Any deferrals made under the CBS Excess 401(k)
Plan by (i) by a Reporting Employee who was a participant in the CBS Excess
401(k) Plan on August 28, 2002 and who became a participant in the Plan on that
date or (ii) by any other Reporting Employee who was a participant in the CBS
Excess 401(k) Plan and who becomes a Reporting Employee (or whose securities
become attributable to a Reporting Employee) after August 28, 2002, shall be
transferred to the Plan as of December 1, 2005 or, if later, the date such
employee becomes a Reporting Employee (or the date his securities become
attributable to a Reporting Employee). Except as provided to the contrary
herein, any elections and deferrals made under the CBS Excess 401(k) Plan by a
Reporting Employee (or an employee whose securities may be attributable to a
Reporting Employee) prior to the date his account is transferred to the Plan
shall remain in full force and effect in this Plan.

                1.2    Purpose.    The purpose of this Plan is to provide a
means by which an Eligible Employee may, in certain circumstances, elect to
defer receipt of a portion of his Compensation. The Plan also provides that the
Company will, in certain instances, credit the Account of a Participant with an
Employer Match.

Section 2.    Definitions.

            The following words and phrases as used in this Plan have the
following meanings:

                2.1    The term "Account" shall mean a Participant's individual
account, as described in Section 4 of the Plan.

                2.2    The term "Board of Directors" means the Board of
Directors of the Company.

                2.3    The term "Bonus" means any cash bonus paid under the CBS
Corporation Short-Term Incentive Plan and any other comparable annual cash bonus
plan sponsored by any Employer.

                2.4    The term "Committee" means the Retirement Committee
appointed by the Board of Directors. The Committee may act on its own behalf or
through the actions of its duly authorized delegate.

                2.5    The term "Company" means CBS Corporation and its
subsidiaries.

                2.6    The term "Compensation" means an Eligible Employee's
annual compensation as defined in the CBS 401(k) Plan, except that the
limitations imposed by Internal Revenue Code §401(a)(17) shall not be taken into
account.

                2.7    A Participant shall be deemed to have incurred a
"Disability" or to be "Disabled" if the Participant (i) has been determined to
be disabled by the Social Security Administration, or (ii) is receiving benefits
under the

1

--------------------------------------------------------------------------------



provisions of the long-term disability plan covering such Participant that is
sponsored by or participated in by the Participant's Employer. The date a
Participant meets the definition of Disability shall be treated as the date he
terminates employment for purposes of Section 5 of the Plan.

                2.8    The term "Eligible Employee" means an Employee of an
Employer (i) for whom the sum of (a) the rate of annual base salary for a
particular year and (b) actual commissions received for the prior year, equals
or is greater than the annual compensation limit in effect under Internal
Revenue Code Section 401(a)(17) (as adjusted from time to time by the
Committee), and (ii) is designated by the Committee as an employee who is
eligible to participate in the Plan. If an employee becomes an Eligible Employee
in any Plan Year, such employee shall remain an Eligible Employee for all future
Plan Years; provided, however, that the Committee may terminate such employee's
eligibility for the Plan if his annual base salary as of January 1 of any Plan
Year is less than the amount in clause (i) in effect for the Plan Year in which
such employee initially became an Eligible Employee. Notwithstanding the
foregoing, any employee who immediately prior to August 28, 2002 (i) was an
eligible employee under the CBS Excess 401(k) Plan, and (ii) was a Reporting
Employee, became an Eligible Employee under this Plan effective August 28, 2002.

                2.9    The term "Employer" means the Company and any affiliate
or subsidiary that adopts the Plan on behalf of its Eligible Employees.

                2.10    The term "Employer Match" means the amounts credited to
a Participant's Account with respect to a Participant's Excess Salary Reduction
Contributions, calculated using the rate of matching contributions under the CBS
401(k) Plan in effect at the time such Excess Salary Reduction Contributions are
made.

                2.11    The term "Excess Salary Reduction Contributions" means
the portion of a Participant's Compensation earned during a Plan Year (after
such Participant has reached any Limitation) that he elects to defer under the
terms of this Plan.

                2.12    The term "Investment Options" means the investment funds
available to participants in the CBS 401(k) Plan, excluding the Self-Directed
Brokerage Account.

                2.13    The term "Joint Payment Option" means, in accordance
with Section 5.2, (i) any payment option election made by a Participant in
effect in the CBS Excess 401(k) Plan immediately prior to August 28, 2002, and
(ii) any payment option election made on or after August 28, 2002. A Joint
Payment Option shall apply to all amounts credited to the Participant's Account
in this Plan, his account in the CBS Excess 401(k) Plan and his account in the
CBS Bonus Deferral Plan for Designated Senior Executives.

                2.14    The term "Limitation" means the limitation on
contributions to defined contribution plans under Section 415(c), on
compensation taken into account under Section 401(a)(17), or on elective
deferrals under Section 401(k)(3) and Section 402(g) of the Internal Revenue
Code of 1986.

                2.15    The term "Participant" means an Eligible Employee who
elects to have Excess Salary Reduction Contributions made to the Plan.

                2.16    The term "Plan" means the CBS Excess 401(k) Plan for
Designated Senior Executives as set forth herein, as amended from time to time.

Section 3.    Participation.

                3.1    Designation of Eligible Employees.    Beginning
August 28, 2002, each month the Committee will designate in its sole discretion
those employees who satisfy the terms of paragraph 2.8 as eligible to
participate in the Plan.

                3.2    Election to Participate.    An Eligible Employee must
elect to participate in the Plan. An Eligible Employee may elect, at any time
after becoming eligible, to begin participation and to commence making Excess
Salary Reduction Contributions during the Plan Year by filing an election with
the Committee in accordance with this Section 3 and the rules and regulations
established by the Committee. Such election will be effective on a prospective
basis beginning with the payroll period that occurs as soon as administratively
practicable following receipt of the election by the Committee.

                3.3    Amendment or Suspension of Election.    Participants may
change (including, suspend) their existing Excess Salary Reduction Contribution
election under this Plan during the Plan Year by filing a new election in
accordance with the prescribed administrative guidelines. Such new election will
be effective on a prospective basis beginning with the payroll period that
occurs as soon as administratively practicable following receipt of the election
by the Committee. A Participant will not be permitted to make up

2

--------------------------------------------------------------------------------



suspended Excess Salary Reduction Contributions, and during any period in which
a Participant's Excess Salary Reduction Contributions are suspended, the
Employer Match to the Plan will also be suspended.

                3.4    Amount of Elections.    Each election filed by an
Eligible Employee must specify the amount of Excess Salary Reduction
Contributions in a whole percentage between 1% and 15% of the Participants'
Compensation, excluding any Bonus. Except as described otherwise in this
Section 3.4, no Eligible Employee shall be permitted during any Plan Year to
make Excess Salary Reduction Contributions at a rate that exceeds the rate of
his Before-Tax Contributions to the CBS 401(k) Plan as in effect immediately
preceding the time that the Eligible Employee actually commences Excess Salary
Reduction Contributions to this Plan for that particular Plan Year.
Notwithstanding the foregoing, for the Plan Year ending December 31, 2002, any
Eligible Employee who on August 28, 2002 had in effect an Excess Salary
Reduction Contribution election that exceeded the rate of his Before-Tax
Contributions to the CBS 401(k) Plan as in effect immediately preceding the time
that the Eligible Employee actually commences Excess Salary Reduction
Contributions to this Plan shall be permitted to continue that Excess Salary
Deferral Contribution election for the remainder of such Plan Year.

Section 4.    Employer Match.

                An Employer Match will be credited approximately every two weeks
to a Participant's Account with respect to the eligible portion of Excess Salary
Reduction Contributions of such Participant. The eligible portion of a
Participant's Excess Salary Reduction Contributions shall be limited to 5% of
each contribution. The eligible portion of a Participant's Excess Salary
Reduction Contributions shall be based on Compensation up to an annual maximum
amount of $750,000. Notwithstanding the foregoing, for any Participant who is
also a participant in the new Viacom 401(k) Plan and either the new Viacom
Excess 401(k) Plan or the new Viacom Excess 401(k) Plan for Designated Senior
Employees after December 31, 2005, the maximum amount of compensation with
respect to which matching contributions will be made is limited to $375,000.

Section 5.    Individual Account.

                5.1    Creation of Accounts.    The Company will maintain an
Account in the name of each Participant. Each Participant's Account will be
credited with the amount of the Participant's Excess Salary Reduction
Contributions, and Employer Match, if any, made in all Plan Years.

                5.2    Joint Payment Option Election.    (a) Any Joint Payment
Option defined in Section 2.12(i) shall continue to apply until changed by the
Participant in accordance with this Section 5.

                    (b)    Any Eligible Employee who first becomes a Participant
on or after August 28, 2002 and who has not elected a Joint Payment Option under
Section 4.2 of the CBS Bonus Deferral Plan, Section 4.2 of the CBS Bonus
Deferral Plan for Designated Senior Executives or under Section 5.2 of the CBS
Excess 401(k) Plan shall elect a Joint Payment Option at the same time that the
Participant files his initial election to commence participation in the Plan
pursuant to Section 3.2. Such Joint Payment Option shall continue to apply until
changed by the Participant in accordance with this Section 5.

3

--------------------------------------------------------------------------------



                    (c)    A Participant may elect to receive his entire Account
under either of the following Joint Payment Options: (i) a single lump sum; or,
(ii) annual payments over a period of two, three, four or five years on or about
January 31 beginning in the calendar year immediately following the end of the
Plan Year in which the Participant terminates employment. If no Joint Payment
Option election is made in accordance with the terms of the Plan, the CBS Excess
401(k) Plan or the CBS Deferred Bonus Plan for Designated Senior Executives, a
Participant shall be deemed to have elected to receive his Account in a single
lump sum on or about January 31 of the calendar year immediately following the
end of the Plan Year in which the Participant terminates employment. If a
Participant makes a Joint Payment Option election to receive payments in a
single lump sum, such lump sum shall be payable on or about January 31 of the
calendar year immediately following the end of the Plan Year in which the
Participant terminates employment, unless the Participant elects to be paid on
or about January 31 of the second, third, fourth, or fifth calendar year
following the year in which the Participant terminates employment. If a
Participant elects to receive annual payments over a period of two or more
years, such annual payments shall be made in substantially equal annual
payments, unless the Participant designates at the time of making his Joint
Payment Option election a specific percentage of his Account to be distributed
in each year. All specified percentages must be a whole multiple of 10% and the
total of all designated percentages must be equal to 100%.

            Example 1:    If a Participant elects (or is deemed to elect) a
Payment Option that provides for a lump sum payment and terminates employment in
2002, such lump sum shall be paid on or about January 31, 2003. A Participant
alternatively could designate January 31 of 2004, 2005, 2006 or 2007 in which to
receive his lump sum.

            Example 2:    If a Participant elects a Payment Option that provides
for annual installments over a period of four years and terminates employment in
2002, each installment paid on or about January 31, 2003 through 2006 will be
comprised of approximately 25% of the Participant's Account as of the
Participant's date of termination. A Participant alternatively could designate
10% of his Account to be distributed in January, 2003, 20% in January, 2004, 30%
in January, 2005 and 40% in January 2006; or, any other combination of
percentages that totals 100%.

                    (d)    A Participant may change his Joint Payment Option no
more than three times over the course of his employment with the Company or an
Affiliate. A Participant may change an existing Joint Payment Option only one
time in any calendar year. Any change of a Participant's existing Joint Payment
Option election made less than six months prior to the Participant's termination
of employment for any reason shall be null and void, and the Participant's last
valid Payment Option shall remain in effect.

                5.3    Investments.    (a) All Excess Salary Reduction
Contributions, Excess Bonus Deferral Contributions and Employer Match, if any,
will be credited through December 31st of the calendar year in which the
Participant terminates employment with an amount equal to such amount which
would have been earned had such contributions been invested in the same
Investment Options and in the same proportion as the Participant may elect, from
time to time, to have his Salary Reduction Contributions and Matching Employer
Contributions invested under the CBS 401(k) Plan; or if no such election has
been made, in the PRIMCO Stable Value Fund (or any successor fund).

                    (b)    If a Participant elects (or is deemed to elect) a
single lump sum Joint Payment Option payable in the first calendar year
following the calendar year in which the Participant terminates employment, no
additional adjustments will be made to the Participant's Account after
December 31st of the calendar year in which the Participant terminates
employment. If a Participant elects a single lump sum Joint Payment Option
payable in the second, third, fourth or fifth calendar year following the
calendar year in which the Participant terminates employment, the Participant's
Account shall be credited with earnings based on the rate of return in the
PRIMCO Stable Value Fund (or any successor fund) beginning January 1st of the
calendar year following the year in which the Participant terminates employment
and continuing through December 31st of the calendar year immediately preceding
the calendar year in which the single lump sum is paid.

                    (c)    If a Participant elects annual payments, no
additional adjustments will be made to any amount payable in the first calendar
year following the year in which the Participant terminates employment. For any
annual payments made in the second, third, fourth or fifth year following the
calendar year in which the Participant terminates employment, the Participant's
Account shall be credited with earnings based on the rate of return in the
PRIMCO Stable Value Fund (or any successor fund) beginning January 1st of the
calendar year following the year in which the Participant terminates employment
and continuing through December 31st of the calendar year immediately preceding
the calendar year in which each payment is made.

4

--------------------------------------------------------------------------------



                    (d)    No provision of this Plan shall require the Company
or the Employer to actually invest any amounts in any fund or in any other
investment vehicle.

                5.4    Account Statements.    Each Participant will be given, at
least annually, a statement showing (i) the amount of Contributions, (ii) the
amount of Employer Match, if any, made with respect to his Account for such Plan
Year, and (iii) the balance of the Participant's Account after crediting
Investments.

Section 6.    Payment.

                6.1    Payment on Account of Termination of Employment for
Reasons Other Than Disability.    A Participant (or a Participant's beneficiary)
shall be paid the balance in his Account following termination of employment in
accordance with the Joint Payment Option in effect with respect to the
Participant.

                6.2    Payment on Account of Disability.    A Participant (or a
Participant's beneficiary) shall be paid the balance in his Account following
the date he meets the definition of Disability in accordance with the Joint
Payment Option in effect with respect to the Participant. If a Participant no
longer meets the definition of Disability and returns to work with an Employer,
no further payments shall be made on account of the prior Disability, and
distribution of his remaining Account shall be made as otherwise provided in
this Section 6 at the time of his subsequent termination of employment.

Section 7.    Nature of Interest of Participant.

            Participation in this Plan will not create, in favor of any
Participant, any right or lien in or against any of the assets of the Company or
any Employer, and all amounts of Compensation deferred hereunder shall at all
times remain an unrestricted asset of the Company or the Employer. A
Participant's rights to benefits payable under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge, or
encumbrance. All payments hereunder shall be paid in cash from the general funds
of the Company or applicable Employer and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payment of benefits hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between any Employer and a Participant
or any other person, and the Company's and each Employer's promise to pay
benefits hereunder shall at all times remain unfunded as to the Participant.

Section 8.    Hardship Distributions and Deferral Revocations.

            A Participant may request the Committee to accelerate distribution
of all or any part of the value of his Account solely for the purpose of
alleviating an immediate financial emergency. For purposes of the Plan, such an
immediate financial emergency shall mean an unanticipated emergency that is
caused by an event beyond the control of the Participant and which would result
in severe financial hardship to the Participant if early distribution were not
permitted. The Committee may request that the Participant provide certifications
and other evidence of qualification for such emergency hardship distribution as
it determines appropriate. The decision of the Committee with respect to the
grant or denial of all or any part of such request shall be in the sole
discretion of the Committee, whether or not the Participant demonstrates an
immediate financial emergency exists, and shall be final and binding and not
subject to review.

5

--------------------------------------------------------------------------------



Section 9.    Beneficiary Designation.

            A Participant's beneficiary designation for this Plan will
automatically be the same as the Participant's beneficiary designation
recognized under the CBS 401(k) Plan, unless a separate Designation of
Beneficiary Form for this Plan has been properly filed.

Section 10.    Administration.

                10.1    Committee.    This Plan will be administered by the
Committee, the members of which will be selected by the Board of Directors.

                10.2    Powers of the Committee.    The Committee's powers will
include, but will not be limited to, the power:

(i)to determine who are Eligible Employees for purposes of participation in the
Plan; (ii)to interpret the terms and provisions of the Plan and to determine any
and all questions arising under the Plan, including without limitation, the
right to remedy possible ambiguities, inconsistencies, or omissions by a general
rule or particular decision; (iii)to adopt rules consistent with the Plan; and
(iv)to approve certain amendments to the Plan.

                10.3    Claims Procedure.    The Committee shall have the
exclusive right to interpret the Plan and to decide any and all matters arising
thereunder. In the event of a claim by a Participant as to the amount of any
distribution or method of payment under the Plan, within 90 days of the filing
of such claim, unless special circumstances require an extension of such period,
such person will be given notice in writing of any denial, which notice will set
forth the reason for the denial, the Plan provisions on which the denial is
based, an explanation of what other material or information, if any, is needed
to perfect the claim, and an explanation of the claims review procedure. The
Participant may request a review of such denial within 60 days of the date of
receipt of such denial by filing notice in writing with the Committee. The
Participant will have the right to review pertinent Plan documents and to submit
issues and comments in writing. The Committee will respond in writing to a
request for review within 60 days of receiving it, unless special circumstances
require an extension of such period. The Committee, at its discretion, may
request a meeting to clarify any matters deemed appropriate.

                10.4    Finality of Committee Determinations.    Determinations
by the Committee and any interpretation, rule, or decision adopted by the
Committee under the Plan or in carrying out or administering the Plan shall be
final and binding for all purposes and upon all interested persons, their heirs,
and personal representatives.

                10.5    Severability.    If a provision of the Plan shall be
held illegal or invalid, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included in the Plan.

                10.6    Governing Law.    The provisions of the Plan shall be
governed by and construed in accordance with the laws of the State of New York,
to the extent not preempted by the laws of the United States.

                10.7    Gender.    Wherein used herein, words in the masculine
form shall be deemed to refer to females as well as males.

6

--------------------------------------------------------------------------------



Section 11.    No Employment Rights.

                No provisions of the Plan or any action taken by the Company,
the Board of Directors, or the Committee shall give any person any right to be
retained in the employ of any Employer, and the right and power of the Company
to dismiss or discharge any Participant is specifically reserved.

Section 12.    Amendment, Suspension, and Termination.

                The Retirement Committee shall have the right to amend the Plan
at any time, unless provided otherwise in the Company's governing documents. The
Board of Directors shall have the right to suspend or terminate the Plan at any
time. No amendment, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant's rights in his account. In the
event the Plan is terminated, the Committee shall continue to administer the
Plan in accordance with the relevant provisions thereof.

7

--------------------------------------------------------------------------------


